                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

SIVAN SHEREE WALKER, et al.,                *

       Plaintiffs,                          *

vs.                                         *
                                                        CASE NO. 4:19-CV-58 (CDL)
ANTHONY DIXON, et al.,                      *

       Defendants.                          *


                                    O R D E R

       The elections supervisor for Marion County, Georgia pled

guilty to child molestation and child cruelty under Georgia law.

Plaintiffs, who are victims of the criminal conduct, now seek to

make   a   federal   case   out   of    it       by   suing        the   supervisor   and

employees    of   the   department     of       family       and    children   services

pursuant to 42 U.S.C. § 1983 for the violation of their federal

constitutional rights.       Because the elections supervisor was not

acting under color of state law at the time of his egregious

conduct, Plaintiffs fail to state a federal claim against him.

Because the conduct of the employees of the department of family

and    children   services    does     not       amount       to     a   constitutional

violation,    Plaintiffs     fail      to       state    a    claim      against   them.

Because Plaintiffs have abandoned their other federal claims and

the Court declines to exercise supplemental jurisdiction over

the remaining state law claims, this entire action is dismissed.
                           MOTION TO DISMISS STANDARD

    “To survive a           motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                    Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).          The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”      Twombly, 550 U.S. at 555.              In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                        Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof   of    those   facts    is    improbable.’”        Watts    v.    Fla.    Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                              FACTUAL ALLEGATIONS

    Plaintiffs allege the following facts in support of their

claims.      The Court must accept these allegations as true for

purposes of the pending motion.

    Anthony      Dixon       maintained         a   polygamist    compound      in   a

secluded area of Taylor County, Georgia.                  He had three domestic

partners,     whom    he    called    his       wives,   and   more     than    twenty

children.      Sivan Walker was one of his domestic partners, and


                                            2
they   had    eleven       children       together.            Dixon       also    had    twelve

children      with    another       domestic         partner.         Dixon       “engaged    in

rampant      abuse    of    his     wives    and       children    on       the     compound.”1

Compl. ¶ 18, ECF No. 1.                   In 2010, Dixon was reported to the

Georgia Division of Family and Children Services (“DFCS”) for

recklessly driving a van with the door open and his son J.D.

inside without a seatbelt, but DFCS did not investigate the

report.2       In 2012, Walker discovered that Dixon was sexually

abusing      one     of    his    daughters,          M.D.1,    who        was    thirteen    or

fourteen years old at the time.3                     Walker confronted Dixon, but he

told her that nothing happened.                        In 2013, Walker witnessed a

second     incident       of     sexual    abuse       involving       a    different      young

teenage daughter named M.D.2.4                       The child also reported to a

teacher that she had been inappropriately touched by her father.

DFCS   did    not     investigate         this       report.      And      in     2014,   Walker

witnessed another incident of sexual abuse of M.D.1.                                 She again

confronted Dixon, but he told her that nothing happened and that

if she told someone no one would believe her.




1
  Plaintiffs generally allege that all of Dixon’s children were abused,
but the only specific examples in the Complaint relate to children who
are not plaintiffs in this action.      Plaintiffs did not allege any
specific facts regarding the abuse they suffered or when it occurred.
2 J.D. is not a plaintiff in this action.
3 M.D.1 is Dixon’s biological daughter but not Walker’s.   She is not a
plaintiff in this action.
4 M.D.2 is Dixon’s biological daughter but not Walker’s.
                                                           She is not a
plaintiff in this action.


                                                 3
      In January 2015, Walker fled the compound with her children

and   reported    the     2014     M.D.1      incident      to       law     enforcement

officials.     DFCS did not conduct a complete investigation into

the report and closed the case as unsubstantiated.                         According to

Plaintiffs, Dixon used the power of his office as Marion County

Elections     Supervisor    to     immunize     himself     from       investigation,

arrest, and prosecution.            Compl. ¶¶ 8, 19, 97, 105, 115, 116.

Plaintiffs     assert     that     the   DFCS    officials           responsible      for

investigating     Dixon     were     compromised      by     their          pre-existing

friendship with him.             Id. ¶ 87 (citing Tennison Dep. 18:22-

19:18, ECF No. 20-1 (stating that DFCS employee Tennison was

“loosely” friends with Dixon because she and Dixon had children

who were the same age, that she knew him from serving on boards

and committees in the community, and that a DFCS employee named

Jones attended school with some of Dixon’s older children)).

      After    Walker    fled     the    compound    with        her       children   and

reported      Dixon’s     conduct,       Dixon      filed        a     petition       for

legitimation and custody of the children.                  That petition led to

a bench trial.          In his denial of the petition, the superior

court judge found by clear and convincing evidence that Dixon

“engaged in a pattern of sexual abuse of his minor daughters for

several years” and that he “physically and emotionally abused

his   minor    children”     and     “negligently        cared       for     his   minor

children.” Order Adopting Findings of Fact and Conclusions of


                                          4
Law (Oct. 5, 2016) Ex. A, Findings of Fact and Conclusions of

Law ¶ 154, ECF No. 1-1.5         A criminal proceeding ensued.         After

the Georgia Bureau of Investigation began investigating Dixon in

November 2016, a magistrate in Marion County refused to sign a

warrant for the search of Dixon’s property until after Dixon

presided over an upcoming election.             Compl. ¶ 97.         The GBI

continued its investigation, and in 2018 Dixon pleaded guilty to

multiple counts of child molestation and cruelty to children.

     Walker and seven of her children brought this action in

2019.     Plaintiffs brought claims under 42 U.S.C. § 1983 for

“Deprivation of Constitutional Rights” against              DFCS employees

Donna Tennison, Kalen Jones, Angelique Ludlam, and Bobby Cagle

(Tennison, Jones, and Cagle are the “DFCS Defendants”; Ludlam is

in default) based on their failure to investigate and address

reports   of   Dixon’s   child   abuse   from   2010   to   2015.6    Compl.

¶¶ 108-13.     Plaintiffs also brought a claim under § 1983 for


5
  The Court observes that the deposition and state judge findings
referenced in this order were included in the Plaintiffs’ Complaint,
and therefore, may be considered in ruling upon Defendants’ motion to
dismiss.
6 Plaintiffs brought claims against the DFCS Defendants in their
individual and official capacities. The official capacity claims are
construed as claims against the individuals’ employers—Georgia DFCS
and Marion County DFCS, which are part of the Georgia Department of
Human Services.     Kentucky v. Graham, 473 U.S. 159, 165 (1985)
(“Official-capacity suits . . . ‘generally represent only another way
of pleading an action against an entity of which an officer is an
agent.’” (quoting Monell v. New York City Dep’t of Soc. Servs., 436
U.S. 658, 690 n.55 (1978)). Plaintiffs dismissed their claims against
Georgia DFCS and Marion County DFCS, so the Court also considers the
official capacity claims against Tennison, Jones, Ludlam, and Cagle to
be dismissed.


                                     5
“Deprivation        of    Constitutional        Rights”    against     Dixon   in   his

official      and    individual        capacities     and    the     Marion    County

Elections Supervisor based on Dixon’s abuse of his children.7

Compl.    ¶¶ 115-18.          The     § 1983     claims    are   all    asserted     as

substantive due process claims under the Fourteenth Amendment.

Plaintiffs     also       contend    that   Defendants      conspired    to    violate

their    civil      rights.         Plaintiffs    brought    claims     against     all

Defendants under the Federal Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962.                        In addition to

these federal claims, Plaintiffs allege state law claims against

Dixon    in   his        individual     capacity     for    battery,     intentional

infliction of emotional distress, and civil RICO.                         Defendants

seek dismissal of all the federal claims.




7
  The Marion County Elections Supervisor is an employee of the Marion
County board of elections and registration.    See Act to Create Board
of Elections & Registration for Marion County § 4, 2003 Ga. Laws 4474,
4476,   http://dlg.galileo.usg.edu/cgi/ggpd?query=ca:%20%28ga%20l407%29
(2003 session laws vol. 2 book 2).        Plaintiffs did not sue the
elections board or Marion County, whose board of commissioners
appointed the elections board. It is not clear to the Court that the
office of Marion County Elections Supervisor is a separate entity
capable of being sued.    Cf. Lovelace v. Dekalb Cent. Prob., 144 F.
App’x 793, 795 (11th Cir. 2005) (per curiam) (finding no error in
dismissal of claims against a county police department because it was
not a legal entity separate from the county and subject to suit). But
none of the parties raised this issue in their briefs, so the Court
does not dismiss the claims against the office of Marion County
Elections Supervisor on this ground.


                                            6
                                     DISCUSSION

I.    Plaintiffs’ § 1983 Claims

      A.    Did Dixon Act Under Color of State Law?

      No one disputes the egregious nature of Dixon’s conduct.

But not all bad conduct amounts to a violation of the United

States Constitution or gives rise to a federal cause of action.

Plaintiffs rely upon § 1983 to remedy the alleged constitutional

violations.     Section 1983 seeks to prevent the misuse “of power,

possessed by virtue of state law and made possible only because

the   wrongdoer      is   clothed    with      the     authority   of   state     law.”

Butler v. Sheriff of Palm Beach Cty., 685 F.3d 1261, 1268 (11th

Cir. 2012) (quoting Dunwoody Homeowners Ass’n, Inc. v. DeKalb

Cty., 887 F.2d 1455, 1460 (11th Cir. 1989)).                     But, § 1983 “does

not     federalize    all    torts    or       other     deprivations      of    rights

committed by a person who is a . . . government agent.”                          Id. at

1265.      “A   successful    section       1983       action   requires    that    the

plaintiff show she was deprived of a federal right by a person

acting under color of state law.”                    Almand v. DeKalb Cty., 103

F.3d 1510, 1513 (11th Cir. 1997) (emphasis added).                              Although

Dixon was employed as the Marion County Elections Supervisor at

the time he engaged in the abusive conduct, Plaintiffs alleged

no facts that would support the conclusion that he was acting

under color of state law at the relevant time.




                                           7
      To be liable under § 1983, an official must abuse the power

and authority given to him by the state.                         “Not all acts by state

employees are acts under color of law.”                           Id.     “The traditional

definition of acting under color of state law requires that the

defendant      in    a    [section]         1983       action    have     exercised          power

‘possessed by virtue of state law and made possible only because

the wrongdoer is clothed with the authority of state law.’”

Myers    v.    Bowman,          713    F.3d        1319,       1329     (11th       Cir.     2013)

(alteration in original) (quoting West v. Atkins, 487 U.S. 42,

49 (1988)). “‘A person acts under color of state law when he

acts with authority possessed by virtue of his employment with

the state,’ . . . or when ‘the manner of his conduct . . . makes

clear that he was asserting the authority granted him and not

acting   in    the       role   of     a    private       person.’”           Id.    at    1329-30

(second alteration in original) (first quoting Griffin v. City

of   Opa–Locka,          261    F.3d       1295,       1303    (11th    Cir.        2001),    then

Williams      v.    United      States,       341       U.S.    97,     100    (1951)).       “The

dispositive issue is whether the official was acting pursuant to

the power he/she possessed by state authority or acting only as

a private individual.”                Id. at 1330 (quoting Edwards v. Wallace

Cmty. Coll., 49 F.3d 1517, 1523 (11th Cir. 1995)).                                   The “‘acts

of officers in the ambit of their personal pursuits’ are not

done under color of law.”                  Id. at 1329 (quoting Screws v. United

States, 325 U.S. 91, 111, (1945)).


                                                   8
       When a state employee uses the authority of his office to

create an opportunity for harming someone, he may be found to

have acted under color of state law.                    See Griffin, 261 F.3d at

1304 (finding that a city manager invoked his authority “to

create the opportunity to be alone with [the plaintiff], to take

her home, and then to rape her”).                  But if the employee does not

use the authority of his office, he is not acting under color of

state   law.       In    Almand,       for   example,         the   Eleventh       Circuit

concluded that a police officer did not act under color of state

law when he used his physical strength, not his authority as a

police officer, to break into the plaintiff’s apartment and rape

her.     103     F.3d    at    1515.         Similarly,        in   Myers,     a    county

magistrate did not act under color of state law and cause a

false   arrest    when    he    reported         that   his    daughter’s      ex-fiancé

stole his dog, even though he did it on a government-issued

communications device.          713 F.3d at 1332, 1330-31.                In reporting

the theft, the magistrate acted as a private individual and not

“in     his    official        capacity           or    while        exercising       his

responsibilities pursuant to state law.”                       Id. at 1330 (quoting

West, 487 U.S. at 50).          The incident arose as part of “a private

dispute and not a matter that was before [the magistrate] in his

official capacity as a magistrate judge.”                           Id.   Finally, in

Butler, a county corrections officer did not act under color of

state law when she came home from work, still in uniform, to


                                             9
find   her   daughter’s   naked   paramour   hiding   in   her     daughter’s

closet and then handcuffed him (using her work handcuffs), held

him at gunpoint (using her work pistol), and threatened to kill

him if he did not obey her commands.             685 F.3d at 1267-68.

Rather, she “was acting as an enraged parent” and “did not use

her position and authority to plan the detention and assault of

the victim.” Id. at 1267-69 (noting that any “other angry parent

with a firearm in the house could have done” the same thing).

       This case is more akin to Myers, Butler, and Almand than it

is to Griffin.      Here, Plaintiffs alleged no facts to suggest

that Dixon acted pursuant to the power he possessed by virtue of

state authority when he abused his family members.                Simply put,

what Dixon did to his family members—however egregious—was not

made possible because he was clothed with the authority of state

law as a county elections supervisor.           And, Plaintiffs alleged

no facts to suggest that that Dixon acted pursuant to his power

as elections supervisor when he allegedly obstructed the abuse

investigations.       Plaintiffs      concede    that      they     are    not

challenging Dixon’s conduct related to his official duties, such

as publishing election notices, selecting and equipping polling

places, appointing poll officers and instructing them in their

duties, overseeing elections, receiving and calculating election

returns, and reporting election results.         See O.C.G.A. § 21-2-70

(listing duties of a county’s chief election official).                   And,


                                    10
there   is     nothing    in   the    Complaint        to    suggest    that    the    DFCS

employees who mishandled the abuse reports were influenced by

Dixon’s exercise of his official duties.8                        Rather, Plaintiffs’

theory is that Dixon’s general standing in the Marion County

community      affected    the       DFCS    workers’        handling     of   the     case

because they knew him and considered him to be a friend and thus

did not follow all of the procedures that might have led to

earlier exposure of and remedies for Dixon’s abuse.                            There are

no   factual     allegations         to    suggest      that    Dixon     achieved      the

obstruction by abusing his position as elections supervisor.

       In    summary,     the    Complaint            does     not   contain     factual

allegations to support an inference that Dixon acted under color

of state law when he engaged in any of the conduct Plaintiffs

rely    upon    in   support     of       their   §    1983     claims.        Thus,    the

Complaint fails to state a § 1983 claim against Dixon.                         The Court

recognizes that Dixon did not move to dismiss the individual

capacity § 1983 claims against him, but since Plaintiffs did not

adequately allege that Dixon acted under color of state law, the


8
  Plaintiffs do allege that during the GBI investigation, which began
in late 2016 after Dixon’s petition for legitimation and custody was
denied, a Marion County magistrate refused to sign a search warrant
until after Dixon presided over an election. Compl. ¶ 97. Even if it
were fair to infer from this allegation that Dixon coerced the
magistrate to take this action based on some sort of threat related to
Dixon’s official duties, there is nothing in the Complaint to suggest
that it caused any of Plaintiffs’ injuries because they had left
Dixon’s compound more than a year before and the GBI pressed forward
with its investigation, resulting in Dixon’s indictment, conviction,
and incarceration.


                                            11
individual capacity § 1983 claims must be dismissed along with

the official capacity ones.

       B.   Did   the    DFCS   Defendants                 Violate    Plaintiffs’
            Constitutional Rights?

       Plaintiffs claim that even if Dixon did not act under color

of law to deprive them of their rights, the DFCS Defendants did.

Plaintiffs brought individual capacity § 1983 claims against the

DFCS    Defendants,       arguing      that      they     violated    Plaintiffs’

substantive    due    process       rights       by    failing   to   investigate

adequately the three reports of abuse DFCS received regarding

Dixon’s abuse of children who are not plaintiffs in this action.

The    Complaint     is    short      on    details       regarding    each   DFCS

Defendant’s involvement in this matter, but the gist is that the

DFCS   Defendants    did    a   bad   job       of    investigating   the   reports

against Dixon, did a poor job of supervising the DFCS employees

who investigated the reports against Dixon, or both.                   Plaintiffs

allege that the DFCS Defendants mishandled the investigations

because of Dixon’s standing in the community, but there is no

allegation that any of the DFCS Defendants knew what Dixon was

doing and intentionally suppressed the investigations.

       The Fourteenth Amendment’s Due Process Clause “was intended

to prevent government officials from abusing their power, or

employing it as an instrument of oppression.” Waddell v. Hendry

Cty. Sheriff’s Office, 329 F.3d 1300, 1305 (11th Cir. 2003)




                                           12
(quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)).

Plaintiffs invoke substantive due process, arguing that the DFCS

Defendants      were      obligated     to         protect     them    under        the

circumstances.         “But the Fourteenth Amendment must not be used

through section 1983 as a ‘font of tort law’ to convert state

tort claims into federal causes of action.”                     Id.    “Nothing in

the language of the Due Process Clause itself requires the State

to   protect    the    life,     liberty,    and    property    of    its   citizens

against invasion by private actors.                 The Clause is phrased as a

limitation on the State’s power to act, not as a guarantee of

certain minimal levels of safety and security.” Id. (quoting

DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,

195 (1989)).

       In    DeShaney,     for     example,        child     protective     services

employees      suspected    that    Joshua     DeShaney’s       father      might    be

abusing him,      but they recommended that                Joshua remain in the

father’s custody subject to protective measures.                      489 U.S. at

192.        Although    caseworkers    observed        suspicious     injuries       on

Joshua during monthly home visits, believed that someone was

physically abusing him, were alerted twice by emergency room

personnel that Joshua had been treated for injuries caused by

suspected child abuse, and were twice told that Joshua was too

ill to see a caseworker during a home visit, child protective

services did nothing.            Id. at 192-93.            Then, the father beat


                                        13
Joshua so badly that “he suffered brain damage so severe that he

[was] expected to spend the rest of his life confined to an

institution for the profoundly retarded.”                      Joshua and his mother

brought a § 1983 action against the child protective services

agency    and    several       of    its    employees        for    violating        Joshua’s

substantive due process rights.                   Id. at 193.         The Supreme Court

recognized       that        “in     certain        limited         circumstances           the

Constitution imposes upon the State affirmative duties of care

and protection with respect to particular individuals,” such as

prisoners      and   involuntarily          committed    mental        patients       in    the

State’s custody.          Id. at 198.             But the Supreme Court concluded

that because Joshua did not suffer abuse at the hands of the

State    or    while    he     was   in    State     custody,       “the     State    had    no

constitutional         duty     to   protect        Joshua    against        his     father’s

violence”—even if “the State may have been aware of the dangers

that Joshua faced.”            Id. at 201-02.9        Cf. Doe v. Braddy, 673 F.3d

1313,    1318-19       (11th    Cir.      2012)    (concluding        that    it     was    not

clearly       established       that       DFCS     workers’       failure      to    notify

adoptive      parents    of     an   adoptive       child’s        history    of     sexually

inappropriate behavior would violate the substantive due process

rights of another child living in the home whom the adoptive

child abused).

9
  The Supreme Court noted that by undertaking to protect Joshua, the
child protective services caseworkers may have acquired a state law
duty to Joshua that could be enforced in state court.


                                             14
     DeShaney   is   squarely   on    point.   Under   its   rationale,

Plaintiffs cannot bring a substantive due process claim against

the DFCS Defendants based on their mishandling of the reports

they received about Dixon.      Plaintiffs argue that DeShaney does

not apply because Dixon was a state actor when he abused his

family members.10    But, as discussed above, Dixon did not act

under color of state law when he engaged in the conduct that

gave rise to this action, which means that he was not a state

actor.   See Butler, 685 F.3d at 1265 n.5 (“The terms ‘under

color of state law’ and ‘state action’ refer to the same kind of

conduct in the context of a § 1983 claim; an official who has

acted under color of state law has engaged in state action.”).11



10
   Plaintiffs rely on Range v. Douglas, 763 F.3d 573 (6th Cir. 2014),
in which the Sixth Circuit concluded that the DeShaney rule did not
apply because Range involved only state actors: a county morgue
attendant who sexually abused a number of corpses while he was drunk
or high on drugs, his supervisor, and the coroner.     Id. at 589 n.7.
Although the Range plaintiffs accused the supervisor and coroner of
violating their substantive due process rights by supervising the
attendant in a deliberately indifferent manner, the Sixth Circuit
ultimately concluded that the supervisor and coroner did not violate
the plaintiffs’ clearly established rights because there was no
evidence that they “were aware of facts from which they could infer a
substantial risk of the kind of serious harm that occurred here, that
they did infer it, and that they acted with indifference toward the
rights of the families involved.” Id. at 591.
11 The Court observes that even if Plaintiffs alleged a substantive due

process violation, the DFCS Defendants would be entitled to qualified
immunity as to Plaintiffs’ damages claims against them in their
individual capacities.    See Braddy, 673 F.3d at 1318-19 (concluding
that state social workers were entitled to qualified immunity because
it was not clearly established that their failure to notify adoptive
parents of an adoptive child’s history of sexually inappropriate
behavior would violate the substantive due process rights of another
child living in the home whom the adoptive child abused).


                                     15
     Plaintiffs also argue that the DFCS Defendants committed

constitutional violations when they “conspired” with Dixon to

violate Plaintiffs’ constitutional rights.12              But there cannot be

§ 1983 liability for such a conspiracy without an underlying

violation of constitutional rights.               Dixon was not a state actor

when he abused his family members, so his abusive conduct was

not a constitutional violation.              And Plaintiffs do not allege

facts to suggest that the DFCS Defendants independently violated

Plaintiffs’ constitutional rights.            “[I]f the plaintiff alleging

the rights violation is in no custodial relationship with the

state,     then   state    officials        can    violate   the    plaintiff’s

substantive due process rights only when the officials cause

harm by engaging in conduct that is ‘arbitrary, or conscious

shocking, in a constitutional sense.’” Braddy, 673 F.3d at 1318

(quoting    White   v.    Lemacks,   183     F.3d    1253,   1259   (11th   Cir.

1999)).    “[O]nly the most egregious official conduct can be said

to be arbitrary in the constitutional sense.”                Id.    (alteration

12
  Plaintiffs point out that “[c]onspiring to violate another person’s
constitutional rights” violates § 1983.        Rowe v. City of Fort
Lauderdale, 279 F.3d 1271, 1283 (11th Cir. 2002). Rowe is off point.
In the section of Rowe relied on by Plaintiffs, the relevant question
was whether the plaintiff’s ex-wife, a private citizen, could be held
liable under § 1983 based on her alleged participation in a
“conspiracy [with state actors] whose goal was to wrongfully convict
[the plaintiff] of sexually abusing his daughter.”       Id. at 1276.
Since there was no evidence that the ex-wife knew about the alleged
conspiracy between the state actors, much less agreed to it, she could
not be held liable under § 1983.       Here, the relevant question is
whether state actors may be held liable for a substantive due process
violation based on their failure to adequately investigate abuse
allegations against a private citizen.


                                       16
in original) (quoting Lewis, 523 U.S. at 846).                        This “standard

‘is to be narrowly interpreted and applied,’ . . . such that

‘even   intentional           wrongs   seldom      violate      the    Due     Process

Clause.’”      Id. (first quoting White, 183 F.3d at 1259, then

quoting Waddell, 329 F.3d at 1305).                    “To act with deliberate

indifference,       a    state     actor   must    know    of   and    disregard    an

excessive—that          is,   an   extremely      great—risk    to     the    victim’s

health or safety.”             Waddell, 329 F.3d at 1306-07 (finding no

substantive due process violation based on a jail official’s

early release of an inmate or the sheriff’s decision to use the

former inmate as a confidential informant).

     Here,     Plaintiffs           allege      that      the   DFCS      Defendants

inadequately investigated three reports of abuse, including one

that was made after Plaintiffs fled Dixon’s compound.                         There is

no allegation that any of the DFCS Defendants knew about Dixon’s

abusive conduct or intentionally participated in covering it up.

Accordingly, the Complaint’s factual allegations do not support

a substantive due process claim against the DFCS Defendants, and

the claims against Tennison, Jones, and Cagle are dismissed.13

     The     Court       recognizes    that     Ludlam     is   in     default.       A

defendant, by her “default, admits the plaintiff’s well-pleaded

allegations    of       fact.”      Eagle     Hosp.    Physicians,      LLC    v.   SRG

13
   As noted supra note 11, qualified immunity would protect the DFCS
Defendants from any damages claims against them in their individual
capacities.


                                           17
Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (quoting

Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200,

1206 (5th Cir. 1975)).                  But, a “defendant’s default does not in

itself warrant the court in entering a default judgment.                                   There

must be a sufficient basis in the pleadings for the judgment

entered.”           Nishimatsu          Constr.    Co.,       515    F.2d   at    1206.       The

defendant is not held “to admit conclusions of law.”                                    Id.    As

discussed above, the factual allegations in the Complaint do not

support        a    § 1983        action       against       the     DFCS   Defendants        who

responded to the Complaint.                     For the same reasons, they do not

support a § 1983 claim against Ludlam, who is accused of the

same failings as the DFCS Defendants.                          The § 1983 claims against

Ludlam     are       dismissed,          and     Plaintiffs’           motion    for      default

judgment (ECF No. 23) is denied.

II.   Plaintiffs’ Federal RICO Claim

      In   addition          to    their       § 1983        claims,    Plaintiffs        brought

claims under the federal RICO laws.                           “Any person injured in his

business or property by reason of a violation of” 18 U.S.C.

§ 1962     may      bring     an        action     under       the     federal     RICO     laws.

18 U.S.C. § 1964(c).               It is a violation of § 1962 to invest the

proceeds       of    income        derived       from    a     pattern      of    racketeering

activity in an enterprise that affects interstate commerce, 18

U.S.C.     §       1962(a);        to    control        an     enterprise        that     affects

interstate commerce through a pattern of racketeering activity,


                                                  18
18 U.S.C. § 1962(b); to conduct or participate in the affairs of

an enterprise that affects interstate commerce through a pattern

of racketeering activity, 18 U.S.C. § 1962(c);, or to conspire

to violate any of the three substantive provisions of RICO, 18

U.S.C.   §    1962(d).      In   their    motions      to   dismiss,    Defendants

pointed out that Plaintiffs did not allege any facts to suggest

that   any    enterprise    maintained        by   Defendants     engaged    in   or

affected      interstate    commerce,     and      Plaintiffs    did   not   allege

facts to suggest that they were injured in their business or

property by reason of a federal RICO violation.14                 Plaintiffs did

not respond to these arguments and instead stated that they did

not oppose dismissal of all of their federal RICO claims except

those against the two Defendants who did not file motions to

dismiss—Dixon and Ludlam.           To the extent that Plaintiffs have

not    abandoned    their    federal      RICO     claims    against    Dixon     and

Ludlam, the Court nevertheless finds that Plaintiffs have not

stated    a    claim   under     RICO    against     any    of   the   Defendants,

including Dixon and Ludlam.              Based on the Court’s review, the

present Complaint fails to allege the elements of a federal RICO




14
   Plaintiffs claim that because of Dixon’s abuse, they suffered
emotional trauma that affects their ability to learn and work, but
this sort of emotional distress is not recoverable under federal RICO.
See Grogan v. Platt, 835 F.2d 844, 847 (11th Cir. 1988) (“In our view,
the ordinary meaning of the phrase ‘injured in his business or
property’ excludes personal injuries, including the pecuniary losses
therefrom.”).


                                         19
private civil action, and all of Plaintiffs’ federal RICO claims

are therefore dismissed.

                                 CONCLUSION

    For the reasons set forth above, even taking Plaintiffs’

allegations   as   true,    Plaintiffs’     Complaint    fails   to   state   a

§ 1983 claim against any Defendant.            It also fails to state a

federal RICO claim.        Accordingly, all of Plaintiffs’ § 1983 and

federal   RICO   claims    are   dismissed.      Those    federal     question

claims provided the basis for subject matter jurisdiction in

this Court; the only claims remaining are under state law and do

not present a federal question.           The Court declines to exercise

supplemental jurisdiction over the state law claims, which are

dismissed without prejudice.       See 28 U.S.C. § 1367(c)(3).

    IT IS SO ORDERED, this 13th day of January, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                     20
